Citation Nr: 1131386	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-14 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for a left foot disorder.  

Entitlement to service connection for a right foot disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from August 1980 to August 1983.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

There initially were four claims on appeal - for service connection for a low back disorder, cervical spine disorder, left foot gout and right foot gout.  And as support for these claims, the Veteran testified at a videoconference hearing in June 2009 before the undersigned Veterans Law Judge (VLJ) of the Board.  During the hearing he withdrew his claims for service connection for hypertension, Type II Diabetes Mellitus, colon cancer, and morbid obesity.  He confirmed this, in writing, in a statement later received in July 2009.  38 C.F.R. § 20.204 (2010).

Also in July 2009, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

In November 2009, the Board issued a decision denying the claims for service connection for low back and cervical spine disorders but remanding the remaining claims for left and right foot gout to the RO via the Appeals Management Center (AMC) for additional development and consideration.  The additional development of these remaining claims specifically included contacting the Veteran and asking that he complete and return the necessary authorization form (VA Form 21-4142) for VA to obtain his medical treatment records from Dr. B in Birmingham, Alabama, dated from approximately 1989 to the present, and any other outstanding private treatment records.


On remand, the AMC sent the Veteran a letter in December 2009 for his authorization to try and obtain these additional records.

In February 2010, in response, the AMC received a January 2010 letter from Dr. S.R. clarifying that the Veteran does not have gout, but indicating he does have diabetic neuropathy and plantar fasciitis.  Dr. S.R. said he does not believe the Veteran's diabetic neuropathy can be related to his military service, but that the remaining diagnosis of plantar fasciitis could have been acquired in the service and is considered a service-related injury.  Dr. S.R. then goes on to explain that this opinion of a service-related injury is premised on if the Veteran complained of this injury while in the service and continued with treatment for it after the service, factors that Dr. S.R. admittedly had no knowledge of, except from the Veteran's history of treatments from other physicians for this pain (apparently referring to the purported treatment in years past from Dr. B in Birmingham, Alabama, whose records were burned in a fire).  Dr. S.R. concluded by saying the Veteran relates that his pain has been ongoing since the service, and that he remains an active patient in Dr. S.R.'s office and is being treated for these diagnoses.

Because Dr. S.R. has ruled out gout but determined the Veteran possibly has plantar fasciitis as a result of his military service, though not also diabetic neuropathy, the Board is no longer considering the claim for bilateral (i.e., left and right foot) disability as just for gout.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

Since, however, Dr. S.R. readily concedes his opinion concerning the plantar fasciitis being a service-related injury is predicated on information he admittedly is not privy to, the Board is again remanding the claims to the RO via the AMC for still further development and consideration - including especially to have the Veteran undergo a VA compensation examination for further medical comment on this determinative issue of causation.


REMAND

The Veteran attributes his bilateral foot disorder, regardless of the specific diagnosis, to long road marches while on active duty in South Korea.

Service connection may be granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

VA must provide the Veteran a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  


As noted in the Board's prior November 2009 remand, a June 1983 service treatment record (STR) shows a diagnosis of arthritis of the feet.  Arthritis is a chronic, i.e., permanent condition, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 11137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  However, arthritis, including if due to trauma (i.e., post-traumatic), must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 and 5010.  And it remained unclear whether the diagnosis of arthritis in service was based on radiographic findings.  It also was indeterminate the exact nature of the evaluation and treatment the Veteran had received for his feet since service.

Dr. S.R., who submitted the additional January 2010 supporting statement on remand, which the AMC received in February 2010, did not list a diagnosis of arthritis of the feet as one of the Veteran's current foot conditions.  And his evaluation of the Veteran included X-rays.  Dr. S.R. also discounted the notion the Veteran has gout, so presumably not gouty arthritis, and indicated the Veteran's diabetic neuropathy is unrelated to his military service.  But, on the other hand, Dr. S.R. determined the Veteran's plantar fasciitis could have been acquired in the service and is considered a service-related injury.  Dr. S.R. then goes on to explain that this opinion of a service-related injury is premised on if the Veteran complained of this injury while in the service and continued with treatment for it after the service, factors that Dr. S.R. admittedly had no knowledge of, except from the Veteran's history of treatments from other physicians for this pain (apparently referring to the purported treatment in years past from Dr. B in Birmingham, Alabama, whose records were burned in a fire).  Dr. S.R. concluded by saying the Veteran relates that his pain has been ongoing since the service, and that he remains an active patient in Dr. S.R.'s office and is being treated for these diagnoses.


In past decisions the Court has held that saying a condition could, possibly or may be related to the Veteran's military service is tantamount to saying it just as well could, possibly or may not be related to his service, so, because of this equivocality, an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).  An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  And Dr. S.R. was in other respects more definitive in supporting this claimed cause-and-effect correlation between the Veteran's plantar fasciitis and his military service, albeit if confirmed the Veteran complained about the purported injury in service and continued with treatments for it after the conclusion of his service.  Hence, as he then went on to readily concede, Dr. S.R. based his potentially favorable medical nexus opinion on the history the Veteran had personally recounted to him, so not necessarily on an independent review of the claims file or other relevant evidence - especially since Dr. S.R. admitted he had no personal knowledge of the Veteran's medical history other than what the Veteran had recited to him in the course of his evaluation and treatment.

The AMC continued to deny the claim in the February 2011 supplemental statement of the case (SSOC), despite Dr. S.R.'s statement, on the premise that VA is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim, noting also that a medical opinion may be discounted if it materially relies on a layperson's unsupported history as the premise of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190, 191-92 (1991).  See also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (indicating that a medical opinion premised on an unsubstantiated account is of no probative value).


But in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  Indeed, the Board must make an express credibility finding regarding lay evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Court also more recently indicated in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), that independent review of the claims file is not dispositive of the probative value of a medical opinion.  Rather, it is the information gathered from that review (or lack thereof) that is more determinative.

Dr. S.R. has left open the possibility that the Veteran's plantar fasciitis is the result of his military service, and particularly the type of injury claimed.  Dr. S.R. cautioned, though, that his favorable opinion necessarily presumes the Veteran had relevant complaints while in service following his purported injury and continued with treatments for it after his service ended.  Dr. S.R. admittedly was not privy to these other treatments, which apparently included those by Dr. B in Birmingham, Alabama, in years past, but he said the Veteran told him he has experienced continuous pain (so continuity of symptomatology) since the purported injury in service.

Service connection requires:  (1) competent and credible evidence confirming the Veteran has current disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  But establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying these second and third Shedden requirements to show chronicity (i.e., permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is to say, continuous symptoms (like pain, etc.), not necessarily treatment for them, are the essence of continuity of symptomatology 
contemplated by 38 C.F.R. § 3.303(b) and the holding in Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  See also Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).  

Despite the Board's prior November 2009 remand, VA has been unable to obtain any records concerning the treatment the Veteran purportedly received for his feet in years past from Dr. B in Birmingham, Alabama.  And, in fact, if Dr. S.R.'s statement is to be believed, these records since have been burned in a fire, so do not appear to be forthcoming.  Hence, any further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1), (e).  But in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Court also went on to hold in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  Indeed, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Court also has made a distinction between accepting lay testimony to establish the occurrence of a relevant disease, injury or event in service when it did not occur in combat.  For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  And, further, lay testimony concerning a claimed event in service and continuous symptoms since also must be credible, so not just competent, to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Because of these looming uncertainties, the Board is requesting a medical nexus opinion for further comment concerning the etiology of the Veteran's bilateral foot disorder in terms of its possible relationship to his military service.

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination to first identify all current foot disorders.  Conduct all diagnostic testing and evaluation needed to make this threshold preliminary determination.  This includes determining whether there is X-ray confirmation of arthritis.  See 38 C.F.R. § 4.71a, DCs 5003 and 5010.

If it is confirmed the Veteran has current disabilities involving his feet, including, but not limited to, plantar fasciitis and arthritis, then the examiner is additionally requested to provide an opinion concerning the likelihood (very likely, as likely as not, or unlikely) any current disability is etiologically related to the Veteran's military service - including especially to the type of trauma claimed, e.g., long road marches while on active duty in South Korea.

The examiner should discuss the rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

Because the Veteran is competent even as a layman to report the onset of pain and other symptomatology associated with his feet while in service, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must specifically address the Veteran's report of any manifestation during his military service in determining whether any current disability may have originated in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

For completeness of the opinion, it is essential the examiner review the claims file, including this remand, for the pertinent history of this claimed disability.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655(b) (2010).

2.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him another SSOC and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


